By the Court,

Nelson, J.
The statute provides that judgment of nonsuit with costs shall be rendered against a plaintiff prosecuting a suit before a justice of the peace, if the plaintiff fail to appear on the return of any process within one hour after the same was returnable. 2 R. S. 246, § 119. In Shufelt v. Cramer, 20 Johns. R. 309, it was decided that, as a general rule a justice should wait an hour for the appearance of parties, and no longer, unless a *54reasonable excuse was shown for farther indulgence. We do not believe that the legislature intended to change the rule as thus settled, and the statutory provision above referred to should be construed in conformity to it. Many circumstances may exist rendering it necessary for the justice to delay beyond the hour to call the cause, such as being engaged in other official duties, and the like. If no reasonable execuse exists or appears, the cause should be called within the time designated by the statute, and a refusal would be error. Independently of this construction the justice was right in this case, as the defendants *wilfully abandoned their defence when the suit was about to be called. 18 Johns. R. 496. The judgment of the common pleased must be reversed.
Judgment reversed.